DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/4/2020, with respect to the rejection(s) of claim(s) 1-9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, see rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 claims both an “oxide glass outer cladding layer” (line 7) and an “oxide glass outer cladding” (line 9). It is unclear if these are the same or separate claddings. For purposes of examination, it will be assumed that these are one and the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,991,486 Braglia (herein “Braglia”) in view of US 2011/0274924 A1 Jiang et al. (herein “Jiang”).
Regarding claim 1, Braglia discloses a hybrid mid-infrared-light transmitting glass single mode fiber (SMF) comprising:
a non-oxide infrared-light transmitting glass core with a V number of less than 2.405 (col. 6, lines 26-41, wherein NA is between 0.3 and 0.5 resulting in a V number < 2.405); 
an oxide glass outer cladding (col. 2, lines 42-45);
wherein materials of the core are selected from the group consisting of chalcogenide glass and fluoride glass (col. 2, lines 42-45).
Braglia is silent as to, but Jiang discloses a non-oxide infrared-light transmitting glass inner cladding with a thickness larger than 5 micron (see Abstract; Table 1, wherein the difference in diameters between the core and inner cladding is 30 microns resulting in a thickness greater than 5 microns). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the inner cladding taught by Jiang in the fiber of Braglia so as to improve the strength of chalcogenide fiber.
Braglia in view of Jiang teach all the structural and functional limitation of claim 1, but do not expressly teach transmission of the glass core exceeds 20% per meter of length. The 
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.
Regarding claim 2, Braglia discloses the chalcogenide glass comprises a chalcogenide element selected from the group consisting of:
As; Ge; Sb; P; Te; Se; and S (col. 2, lines 46-64).
Regarding claim 3, Braglia discloses the oxide glass material of the external cladding includes at least one of a silicate glass, a phosphate glass, a germanate glass, a tellurite glass, a borate glass, an aluminate glass, and a bismuth glass (see Abstract; col. 3, lines 36).
Regarding claim 7, Braglia discloses a hybrid mid-infrared-light transmitting glass multimode fiber comprising:

an oxide glass outer cladding (col. 2, lines 42-45);
wherein materials of the core are selected from the group consisting of chalcogenide glass and fluoride glass (col. 2, lines 42-45).
Braglia is silent as to, but Jiang discloses a non-oxide infrared-light transmitting glass inner cladding with a thickness larger than 5 micron (see Abstract; Table 1, wherein the difference in diameters between the core and inner cladding is 30 microns resulting in a thickness greater than 5 microns). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the inner cladding taught by Jiang in the fiber of Braglia so as to improve the strength of chalcogenide fiber.
Braglia in view of Jiang teach all the structural and functional limitation of claim 1, but do not expressly teach transmission of the glass core exceeds 20% per meter of length. The functional limitation – transmission of the glass core exceeds 20% per meter length—is presumed to be inherent to the structure of the hybrid mid-infrared light transmitting glass single mode fiber. When a structure recited in a reference(s) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). The patentability of a product depends only on the claimed structural limitations of the product. Braglia in view of Jiang teach the hybrid mid-infrared light transmitting glass single mode fiber with non-oxide core, non-oxide inner cladding, and an oxide glass outer cladding that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent. The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics (MPEP 2112.01).

Regarding claim 8, Braglia discloses the chalcogenide glass comprises a chalcogenide element selected from the group consisting of:
As; Ge; Sb; P; Te; Se; and S (col. 2, lines 46-64).
Regarding claim 9, Braglia discloses the oxide glass material of the external cladding includes at least one of a silicate glass, a phosphate glass, a germanate glass, a tellurite glass, a borate glass, an aluminate glass, and a bismuth glass (see Abstract; col. 3, lines 36).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,991,486 Braglia (herein “Braglia”) in view of US 2011/0274924 A1 Jiang et al. (herein “Jiang”) in further view of US 2006/0029343 A1 Farroni et al. (herein “Farroni”).
Regarding claim 4, Braglia discloses a hybrid mid-infrared-light transmitting glass polarization maintaining single mode fiber (PM SMF) comprising:
a non-oxide infrared-light transmitting glass core with a V number of less than 2.405 (col. 6, lines 26-41, wherein NA is between 0.3 and 0.5 resulting in a V number < 2.405); 
an oxide glass outer cladding (col. 2, lines 42-45);
wherein materials of the core are selected from the group consisting of chalcogenide glass and fluoride glass (col. 2, lines 42-45).
Abstract; Table 1, wherein the difference in diameters between the core and inner cladding is 30 microns resulting in a thickness greater than 5 microns). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the inner cladding taught by Jiang in the fiber of Braglia so as to improve the strength of chalcogenide fiber.
Braglia in view of Jiang are silent as to, but Farroni discloses two inserting stress rods (see Fig. 10, 790) inside of the oxide glass outer cladding. It would have been obvious to one of ordinary skill in the art to add stress rods to the cable of Braglia in view of Jiang to adds structural support, since both references display knowledge of the need to maintain the structural integrity of the fiber.
Braglia in view of Jiang in further view of Farroni teach all the structural and functional limitation of claim 1, but do not expressly teach transmission of the glass core exceeds 20% per meter of length. The functional limitation – transmission of the glass core exceeds 20% per meter length—is presumed to be inherent to the structure of the hybrid mid-infrared light transmitting glass single mode fiber. When a structure recited in a reference(s) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). The patentability of a product depends only on the claimed structural limitations of the product. Braglia in view of Jiang teach the hybrid mid-infrared light transmitting glass single mode fiber with non-oxide core, non-oxide inner cladding, and an oxide glass outer cladding that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent. The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics (MPEP 2112.01).
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for 
Regarding claim 5, Braglia discloses the chalcogenide glass comprises a chalcogenide element selected from the group consisting of:
As; Ge; Sb; P; Te; Se; and S (col. 2, lines 46-64).
Regarding claim 6, Braglia discloses the oxide glass material of the external cladding includes at least one of a silicate glass, a phosphate glass, a germanate glass, a tellurite glass, a borate glass, an aluminate glass, and a bismuth glass (see Abstract; col. 3, lines 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883